[firerock25kwarrant002.gif] [firerock25kwarrant002.gif]





[firerock25kwarrant004.gif] [firerock25kwarrant004.gif]





[firerock25kwarrant006.gif] [firerock25kwarrant006.gif]





[firerock25kwarrant008.gif] [firerock25kwarrant008.gif]





[firerock25kwarrant010.gif] [firerock25kwarrant010.gif]





[firerock25kwarrant012.gif] [firerock25kwarrant012.gif]





[firerock25kwarrant014.gif] [firerock25kwarrant014.gif]





[firerock25kwarrant016.gif] [firerock25kwarrant016.gif]





[firerock25kwarrant018.gif] [firerock25kwarrant018.gif]





[firerock25kwarrant020.gif] [firerock25kwarrant020.gif]





[firerock25kwarrant022.gif] [firerock25kwarrant022.gif]





[firerock25kwarrant024.gif] [firerock25kwarrant024.gif]



